Lundberg Stratton, J.,
dissenting. Because I believe that Panepinto has demonstrated that he does not have the requisite fitness and character to be admitted to the practice of law, I respectfully dissent.
Had he admitted to his deceptive acts, I would agree with the majority. But his continued deception in the application process and his refusal to accept the responsibility for these misdeeds demonstrates a deeper character flaw that cannot be cured by time.
A lawyer must be honest, ethical, and above reproach. Panepinto clearly has none of these qualities. Therefore, I would permanently deny his application to take the bar exam.